In an action to recover a real estate brokerage commission, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County, dated March 6,. 1980, as denied their motion to dismiss the complaint for failure to state a cause of action. Order affirmed insofar as appealed from, with $50 costs and disbursements. On its face, the plaintiff’s complaint states a valid cause of action for a real estate brokerage commission earned in connection with the proposed but unconsummated sale of the defendants’ home. (Cf. Miller Realty Corp. v Carpenter, 41 AD2d 564; see, also, Rovello v Orofino Realty Co., 40 NY2d 633; Lane — Real Estate Dept. Store v Lawlet Corp., 28 NY2d 36.) Lazer, J.P., Gibbons, Gulotta and Cohalan, JJ., concur.